Citation Nr: 0844557	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  06-37 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
degenerative disc disease of the lumbar spine with a bulging 
disc at L5-S1.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel







INTRODUCTION

The veteran served on active duty from September 1983 to July 
2004.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which 
granted service connection for degenerative disc disease of 
the lumbar spine with a bulging disc at L5-S1, assigning an 
initial 10 percent rating retroactively effective from August 
1, 2004, the day after the veteran was discharged from 
service.  He appealed that decision by requesting a higher 
disability rating.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).


FINDINGS OF FACT

The veteran's degenerative disc disease of the lumbar spine 
with a bulging disc at L5-S1 is manifested by painful motion, 
motion in every direction with flexion greater than 85 
degrees, and no incapacitating episodes.


CONCLUSION OF LAW

The criteria are not met for an initial rating higher than 10 
percent for the veteran's degenerative disc disease of the 
lumbar spine with a bulging disc at L5-S1.  38 U.S.C.A. § 
1155 (West 2005); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Code 5237, 5243 (2008).






								[Continued on Next 
Page]

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

In this case, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent 
to the veteran in June 2004, December 2006, and May 2008, all 
prior to the RO's final adjudication of his claim in July 
2008 - keeping in mind that his claim initially arose in the 
context of him trying to establish his underlying entitlement 
to service connection, since granted in the July 2004 rating 
decision at issue.  The letters informed him of the evidence 
required to substantiate his claim, as well as of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  The December 2006, and May 2008 letters also 
apprised him of the downstream disability rating and 
effective date elements of his claim.

In Goodwin v. Peake, 22 Vet. App. 128 (2008), the U. S. Court 
of Appeals for Veterans Claims (Court) addressed the question 
of who - the appellant or VA, bears the burden of proof in 
demonstrating how a VCAA notice error has adversely affected 
the essential fairness of the adjudication when the claim 
submitted has been substantiated, e.g., a claim for service 
connection has been granted and a disability rating and 
effective date have been assigned.  Consistent with its prior 
decisions in Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007) - which the Court 
found had not been explicitly or implicitly overruled by the 
intervening decision of the U.S. Court of Appeals for the 
Federal Circuit in Sanders v. Nicholson, 487 F.3d 881 (2007), 
petition for cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008) 
- the Court held that where a claim has been substantiated 
after the enactment of the VCAA, the appellant bears the 
burden of demonstrating any prejudice from defective VCAA 
notice with respect to any downstream elements.  "[O]nce a 
decision awarding service connection, a disability rating, 
and an effective date has been made, section 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess, 19 Vet. App. at 490.  Thereafter, once a notice of 
disagreement (NOD) has been filed, the notice requirements of 
38 U.S.C. §§ 5104 and 7105 control as to the further 
communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...."  As a 
caveat, the Court reserved for future consideration whether a 
different rule should apply in situations, unlike in this 
case, where the claimant's initial service connection 
application raises an effective date issue (or disability 
rating issue) that requires more specific discussion of the 
evidentiary requirements pertaining to that element in the 
VCAA notice beyond the minimal information required by 
Dingess.

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical and other records that he and his representative 
identified.  In addition, he was examined for VA compensation 
purposes in June 2004.  Caffrey v. Brown, 6 Vet. App. 377 
(1994).  The report of this examination contain the required 
information to properly rate his low back disability.  
38 C.F.R. § 4.2.  So there is no further development needed 
to meet the requirements of the VCAA or the Court.  Indeed, 
the claims file reflects that the veteran was scheduled for 
more current VA examinations of the spine in March 2008 and 
April 2008, but that the veteran failed to report to such 
examinations.  When a claimant fails to report to a scheduled 
VA examination without good cause in connection with an 
original claim, the claim shall be decided based on the 
evidence of record.  38 C.F.R. § 3.655(a), (b).  
Consequently, further development to fulfill the duty to 
notify or duty to assist is not required in this case.  


II.  Merits of the Claim

The veteran developed degenerative disc disease of the lumbar 
spine while on active duty.  Consequently, the RO granted 
service connection and assigned an initial 10 percent rating 
for degenerative disc disease of the lumbar spine with a 
bulging disc at L5-S1, effective retroactively from August 1, 
2004.  The veteran appealed that decision by requesting a 
higher disability rating.  For the reasons stated below, the 
Board finds that the 10 percent rating is appropriate for the 
veteran's low back disability.  

Disability ratings are determined by applying VA's Schedule 
for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  
The percentage ratings in the Rating Schedule represent, as 
far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  And since veteran's claim arises from 
his disagreement with the initial rating assigned following 
the grant of service connection, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staging", with equal 
consideration for the entire body of evidence.  Fenderson, 12 
Vet. App. at 121-22.

Diagnostic Code 5243 provides that ratings are based on 
either the General Rating Formula for Diseases and Injuries 
of the Spine or on the basis of incapacitating episodes, 
whichever method results in a higher rating when all 
disabilities are combined under 38 C.F.R. § 4.25.

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent rating where forward flexion of 
the thoracolumbar spine is greater than 60 degrees but not 
greater than 85 degrees, the combined range of motion of the 
thoracolumbar spine is between 120 and 235 degrees, or where 
muscle spasm or guarding does not result in an abnormal gait 
or abnormal spinal contour.   38 C.F.R. § 4.71a, Diagnostic 
Code 5237.

The next higher rating of 20 percent is assigned where 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, the combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees, or where muscle spasm or guarding is severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  And a 
40 percent requires forward flexion of the thoracolumbar 
spine of 30 degrees or less, or favorable ankylosis of the 
entire thoracolumbar spine.  Id.

In addition, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be evaluated separately, under an 
appropriate diagnostic code.  See Id., Note (1). 

If it is shown that there is disc disease, then the veteran's 
low back condition also may be evaluated under the Formula 
for Rating Intervertebral Disc Syndrome (IVDS) Based on 
Incapacitating Episodes.  See Note to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  Under this Formula, a 10 percent 
rating requires incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months; a 20 percent rating requires 
incapacitating episodes of at least two weeks but less than 
four weeks; and a 40 percent rating requires incapacitating 
episodes of at least four weeks but less than six weeks.  An 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bedrest and treatment 
"prescribed by a physician."  Id.

With respect to incapacitating episodes, the Board finds no 
basis to assign a disability rating higher than 10 percent.  
During the June 2004 VA examination the veteran stated that 
he has constant achiness in his back that is aggravated by 
weather, prolonged sitting, sleeping and lifting, but that he 
has had no incapacitating flares.  The record also reflects 
that he has never been prescribed bedrest by a doctor for his 
low back disability.  The criteria concerning incapacitating 
episodes, therefore, provide no basis of a higher initial 
rating.  

The Board, however, must also consider whether separate 
ratings for chronic orthopedic and neurologic manifestations 
of the veteran's low back disability, when combined under 38 
C.F.R. § 4.25 with evaluations for all other disabilities, 
result in a higher combined evaluation.  Applying these 
criteria to the facts of this case, the Board finds that the 
evidence supports an initial 10 percent rating for the 
veteran's orthopedic manifestations.  The June 2004 VA 
examination did not find any neurological manifestations of 
the veteran's low back disability.

In assigning a 10 percent rating for the orthopedic 
manifestations, the June 2004 VA examination report shows 
that his thoracolumbar spine demonstrated forward flexion of 
100 degrees, extension of 25 degrees, right lateral flexion 
of 25 degrees, left lateral flexion of 30 degrees, bilateral 
rotation of 30 degrees, for a combined range of motion of 230 
degrees.  The examiner noted tenderness on palpation and pain 
on range of motion, but no evidence of weakness, fatigability 
or incoordination on repetitive use.  The examiner found that 
the veteran's had a normal gait.

Looking at the veteran's degree of flexion and combined range 
of motion, he would not be entitled to a 10 percent rating 
for his orthopedic manifestations because although his 
combined range of motion was less than 235 degrees, his 
forward flexion was greater than 85 degrees.  As explained, 
the General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent rating when, as here, forward 
flexion of the thoracolumbar spine is greater than 60 degrees 
but not greater than 85 degrees, with a combined range of 
motion of between 120 and 235 degrees.  

But the Board must also consider whether the veteran has 
additional functional loss - including additional limitation 
of motion above and beyond that shown during the VA 
examination in June 2004, due to pain, weakness, 
fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
As the RO determined in it's rating actions, while veteran's 
limitation of range of motion is insufficient to warrant the 
minimum 10 percent rating, the veteran's 10 percent rating is 
based on limited and painful motions due to arthritis 
affecting the lumbar spine.  So the current 10 percent rating 
already contemplates his complaints of pain.  The June 2004 
VA examination did find slight discomfort on lateral motion 
of the back and increased pain on extension.  These findings 
are sufficient to warrant a 10 percent rating for painful 
motion, but under these circumstances, there is simply no 
basis to assign a disability rating higher than 10 percent 
for his orthopedic manifestations under 38 C.F.R. §§ 4.40, 
4.45, 4.59.

For these reasons and bases, the Board finds that the 
evidence does not support an initial rating higher than 10 
percent for the veteran's degenerative disc disease of the 
lumbar spine with a bulging disc at L5-S1.  And as the 
preponderance of the evidence is against his claim, 
the doctrine of reasonable doubt is not for application.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the 
appeal is denied.


ORDER

An initial rating higher than 10 percent for the veteran's 
degenerative disc disease in the lumbar spine with L5-S1 
bulging disc is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


